DETAILED ACTION
This action is in response to the amendment dated 12/4/2020.  Claims 1, 6 and 8 are currently amended.  Claims 4 and 5 have been canceled.  No claims are newly added.  Presently, claims 1-3 and 6-9 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see 35 U.S.C. 103 Rejections section on pages 6-9 of the response filed 12/4/2020, with respect to the rejection(s) of claim(s) 1-3 and 9 under 35 U.S.C. 103 as being unpatentable over Cheng (US 8500087) in view of Hielkema (US 10125880) have been fully considered and are persuasive.  It is considered that the amendment to amend the subject matter of claims 4 and 5 into the independent claim 1 from the claim listing dated 6/24/2019 overcomes the rejection of claims 1-3 and 9 under 35 U.S.C. 103 as being unpatentable over Cheng in view of Hielkema as provided in the Office action dated 7/24/2020.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheng (US 8500087) in view of Hielkema (US 10125880) and Hiraishi et al. (US 6076550).
It is considered that the Hiraishi et al. reference addresses the amended limitations relating to wherein an end of the valve column, which is faced to the 

Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive.
Applicant argues the rejections of claims 4, 5 and 8 under 35 U.S.C. 103 as being unpatentable over Cheng (US 8500087) in view of Hielkema (US 10125880), as applied to claim 1 above, and further in view of Hiraishi et al. (US 6076550) as provided on pages 9-10 of the response filed 12/4/2020.
Applicant argues that the Hiraishi et al. reference does not disclose or suggest the limitation of “the depth of the slot is longer than half length of the compression spring so as to avoid the deformation of the compression spring” on page 10 of the response filed 12/4/2020.  Applicant further argues that FIG. 1A of the Hiraishi et al. reference is merely a schematic view of the valve without precise dimensions to illustrate “the depth of the slot is larger than half length of the compression spring.”  
precise dimensions.  However, precise dimensions are not being claimed.  Rather, it appears that the claim is reciting relative dimensions between the depth of the slot in the valve column and the length of the compression spring such that claim 1 only requires that the depth of the slot is longer than half [the] length of the compression spring.  Further, the claim does not specify at what state (i.e., partially compressed, not compressed, or fully compressed) the length of the spring is being measured and compared to the depth of the slot.  Additionally, the specification does not mention at what state the length of the spring is being measured and compared to the depth of the slot and, therefore, any state could be used.  FIG. 1A of the Hiraishi et al. reference clearly shows a state during which the depth of the slot of the valve column (Hiraishi et al.: 15) is much longer than half the length of the spring (Hiraishi et al.: 19).  According to MPEP 2125, the drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979)).  Therefore, the examiner maintains that the drawings reasonably disclose that at a certain point the depth of the slot is longer than half the length of the spring.

Since new grounds of rejection were necessitated by applicant’s amendment, the instant Office action is made final.

Terminal Disclaimer
The terminal disclaimer filed on 12/4/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,544,876 has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
Further, a statement that complies with 37 CFR 3.73(c) showing the chain of title to the new applicant needs to be filed.  
Along with the 37 CFR 1.46(c) request, a new power of attorney needs to be filed that gives power to the attorney who is signing the terminal disclaimer, along with another copy of the terminal disclaimer, unless a terminal disclaimer that is signed by the applicant is filed.

Claim Objections
Claims 1-3 and 6-9 contain the following informalities:  
Claim 1 recites the limitation “longer than half length of the compression spring” in lines 42-43.  Should this limitation be “longer than half the length of the compression spring”?  
Clarification and appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 8500087) in view of Hielkema (US 10125880) in view of Hiraishi et al. (US 6076550).
Regarding claim 1 the Cheng reference discloses a solenoid valve for irrigation system comprising a gardening tube (connection pipe 40), a rubber valve piece (rubber ring 50), a cover (pipe seat 60) and a valve column (valve rod 90); wherein the gardening tube (connection pipe 40) has a water inlet channel (41) and a water outlet channel (42) which are communicated with each other (see figure 1), and a valve tube (43) vertically extending from the gardening tube comprises an opening (see figure 1), and a vertical first connecting tube (considered the tube that defines the seat 431 and defines the opening 421) is formed inside the valve tube; the water inlet channel and the water outlet channel are respectively communicated with an outside and an inside of the 
Firstly, the Cheng reference does not disclose wherein a connecting annular groove is formed at an edge of the opening of the valve tube, and wherein the cover comprises an annular first protruding edge with the first protruding edge coupled in the connecting annular groove and is secured through high-frequency adhesive process.
However, the Hielkema reference teaches the attachment of a cover (44) to a housing (42) wherein the cover (44) includes a first protruding edge (considered the projection at the radial outermost portion of the cover 44) and a second protruding edge (considered the projection that interacts with the diaphragm member 49) with the first protruding edge being received within a connecting annular groove (see figure 3) and wherein the cover (44) is secured to the housing (42) by known mechanical or fastening means, such as with screws, bolts, adhesives, and the like (col. 3, lines 36-38).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve tube and the cover of the Cheng reference with an connecting annular groove and a first protruding edge as taught by the Hielkema reference wherein the first protruding edge is coupled in the connecting annular groove by adhesives in order to utilize known means 
It is considered that the recitation of high-frequency adhesive process is a recitation of the process by which the adhesive is used to secure two element together (in this case, the valve tube and the cover).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
Secondly, the Cheng reference of the combination of the Cheng reference and the Hielkema reference does not disclose wherein an end of the valve column, which is faced to the magnetic member, has a slot, and a coiled compression spring is disposed in the slot, and the compression spring is coupled between the valve column and the second connecting tube so as to increase the downward force of the valve column exerted on the valve piece and wherein the depth of the slot is longer than half length of the compression spring so as to avoid the deformation of the compression spring and improve the performance of the compression spring.
However, the Hiraishi et al. reference teaches a valve assembly having a valve column (plunger 15) that includes a slot that receives a coiled compression spring (19) wherein the depth of the slot is longer than half [the] length of the compression spring see figure 1A) in order to provide a force to the valve column to return the valve column 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve column of the Cheng reference of the combination of the Cheng reference and the Hielkema reference with a slot that receives and supports a coiled compression spring wherein the depth of the slot is longer than half [the] length of the compression spring as taught by the Hiraishi et al. reference in order to provide force to the valve column to return the valve column to a closed position when electricity is not conducted in the electromagnetic coil.
In regards to claim 2, the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference discloses wherein the valve piece (Cheng: 50) comprises a water stopper (Cheng: considered the central portion of the rubber ring 50 that includes the through hole 51), a flexible ring (Cheng: 52), and a first locating ring (Cheng: 531) which are formed radially from the center of the valve piece, and the valve piece is connected to the first annular groove (Cheng: 432)  through the first locating ring, and the flexibility of the flexible ring enables the water stopper to flexibly abut against the first connecting tube (Cheng: see figure 6).
In regards to claim 3, the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference discloses wherein a through hole (Cheng: 51) axially penetrates through the water stopper, and the tapered end of the valve column is configured to abut against the through hole to block water (Cheng: see figure 6 for the tapered surface 91 of the valve column 90 contacting the 
In regards to claim 8, the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference, as applied above with respect to claim 2, does not disclose wherein an annular beveled edge formed at an opening of the first connecting tube is cooperated with the water stopper to form sealing, thereby improving the water sealing effect.
However, the Hiraishi et al. reference teaches a valve assembly having a first connecting tube (considered the tube supporting the port 62) having an annular beveled edge (64) formed at an opening of the first connecting tube (see figure 1A) wherein the beveled edge interacts with a water stopper (3b; see figure 5) in order to provide the guiding function of the flow and the pressure loss caused by a contraction or vortex is diminished (see col. 13, line 44 to col. 14, line 6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the first connecting tube of the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference with a beveled edge as taught by the Hiraishi et al. reference in order provide the guiding function of the flow and the pressure loss caused by a contraction or vortex is diminished.
In regards to claim 9, the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference, as applied to claim 1 
The Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference does not expressly disclose wherein the cover and the cap are secured together by high-frequency adhesive process.
However, the Hielkema reference teaches the attachment of a cover (44) to a housing (42) wherein the cover (44) includes a first protruding edge (considered the projection at the radial outermost portion of the cover 44) and a second protruding edge (considered the projection that interacts with the diaphragm member 49) with the first protruding edge being received within a connecting annular groove (see figure 3) and wherein the cover (44) is secured to the housing (42) by known mechanical or fastening means, such as with screws, bolts, adhesives, and the like (col. 3, lines 36-38).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to secure the cap and the cover of the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference by using adhesives as taught by the Hielkema reference since it considered that the use of adhesives to secure two elements together is old and well known by those having routine skill in the art in order to reduce the potential for the components from being separated.
It is considered that the recitation of high-frequency adhesive process is a recitation of the process by which the adhesive is used to secure two element together (in this case, the cap and the cover).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 8500087) in view of Hielkema (US 10125880) and in view of Hiraishi et al. reference (US 6076550), as applied to claim 2 above, and further in view of Kolze et al. (US 4863098).  
In regards to claim 6, the Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference discloses a water stopper (Cheng: considered the central portion of the rubber ring 50 that includes the through hole 51).
The Cheng reference of the combination of the Cheng reference, the Hielkema reference and the Hiraishi et al. reference does not disclose wherein a non-metal ring is coupled to the water stopper.
However, the Kolze et al. reference teaches a valve piece (32) having a water stopper (53), a flexible ring (54) and a first locating ring (55) wherein a non-metal ring (annular rigid plastic insert 51) is coupled with the water stopper in order to provide the valve member as being flow responsive with a lightweight plastic to achieve buoyancy towards the valve closed position (col. 5, lines 25-30).

In regards to claim 7, the Kolze et al. reference of the combination of the Cheng reference, the Hielkema reference, the Hiraishi et al. reference and the Kolze et al. reference discloses wherein the non-metal ring is made of plastic (Kolze et al.: col. 7, lines 48-53).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6, 7, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 5, 8, 9, 10 and 4, respectively, of U.S. Patent No. 10,544,876 in view of U.S. Patent No. 8,500,087 (Cheng) in view of U.S. 10,125,880 (Hielkema) and in view of U.S. Patent No. 6,076,550 (Hiraishi et al.).  

Here, applicant claim 1 requires:
A solenoid valve for irrigation system comprising a gardening tube, a rubber valve piece, a cover, and a valve column; 
wherein the gardening tube has a water inlet channel and a water outlet channel which are communicated with each other, and a valve tube vertically extending from the gardening tube comprises an opening, and a connecting annular groove is formed at an edge of the opening of the valve tube, and a vertical first connecting tube is formed inside the valve tube; the water inlet channel and the water outlet channel are respectively communicated with an outside and an inside of the first connecting tube, and the water inlet channel and the water outlet channel are communicated through the valve tube; a first annular groove is formed on an inner wall of the valve tube; 
wherein the valve piece coupled with the valve tube through the first annular groove is movable in the valve tube to abut against the first connecting tube;
wherein the cover comprises an annular first protruding edge and an annular second protruding edge which respectively protrude from a lower surface of the cover, and the second protruding edge is located farther from the center of the cover than the first protruding edge; the cover is coupled on the valve tube so as to enable the second protruding edge downwardly abut against an outer periphery of the valve piece; the first the cover comprises a second connecting tube vertically protruding from the cover, and the second connecting tube has a valve chamber formed at a first end thereof which is communicated with the valve tube; a housing formed at a second end of the second connecting tube is adapted to accommodate a magnetic member, and a cap is configured to couple with the second end of the second connecting tube to block an opening of the housing; a solenoid coil is disposed on an outer periphery of the second connecting tube; and 
wherein the valve column arranged in the valve chamber of the second connecting tube has a tapered end faced to the valve piece; the solenoid coil is energized to generate a magnetic field in one direction or in an opposed direction so as to move the valve column downwardly or upwardly in the valve chamber such that the tapered end of the valve column is configured to abut against the valve piece to block water or to move away from the valve piece to enable water to pass through the first connecting tube; 
wherein an end of the valve column, which is faced to the magnetic member, has a slot, and a coiled compression spring is disposed in the slot, and the compression spring is coupled between the valve column and the second connecting tube so as to increase the downward force of the valve column exerted on the valve piece, and
wherein the depth of the slot is longer than half length of the compression spring so as to avoid the deformation of the compression spring and improve the performance of the compression spring.

While Patent claim 1 requires:
A solenoid valve for irrigation systems comprising: 
a gardening tube having a water inlet channel and a water outlet channel which are communicated with each other, and a valve tube, which vertically extends from the gardening tube, having a valve chamber; a vertical first connecting tube formed inside the valve tube; the water inlet channel and the water outlet channel respectively communicated with an outside and an inside of the first connecting tube, and the water inlet channel and the water outlet channel communicated with the valve chamber; a first annular groove formed on an inner wall of the valve tube; 
a plastic valve piece comprising a water stopper, a flexible ring and a locating ring which are sequentially coupled and arranged radially outward from a center of the valve piece; the valve piece positioned in the valve chamber of the valve tube, and the locating ring coupled into the first annular groove; the flexible ring configured to enable the water stopper of the valve piece to be shifted to bear against the first connecting tube; 
a cover configured to cover the valve tube, and a second connecting tube vertically protruding from the cover; the second connecting tube having a housing communicated with the valve chamber, and a solenoid coil and a metal ring respectively disposed on an outer periphery of the second connecting tube; the second connecting tube connected to a first cap to secure positions of the solenoid coil and the metal ring; and 
a magnetic member having a magnet installed therein, and the magnet comprising a first magnetic surface and a second magnetic surface at two ends thereof; the magnetic member configured to be positioned in the housing of the cover, and the first magnetic surface of the magnet adapted to face to the valve piece; the energized solenoid coil configured to generate a forward magnetic field or a reverse magnetic field to move the magnetic member in the housing; when the magnetic member moved away from the valve piece, water pressure from the water inlet channel configured to push away the valve piece so as to enable the water inlet channel and the water outlet channel to be communicated, and when the valve piece pushed, the magnetic member with the magnet moved, which enables the first magnetic surface to be located closer to the metal ring than the second magnetic surface to the metal ring, and the magnetic attraction between the first magnetic surface and the metal ring, which is stronger than the magnetic attraction between the second magnetic surface and the metal ring, configured to move and hold a position of the magnetic member, wherein the first magnetic surface of the magnet is located at a center portion of the metal ring; when the magnetic member moved to bear against the valve piece, the water stopper of the valve piece configured to block the first connecting tube, which prevents water from flowing between the water inlet channel and the water outlet channel, and the metal ring located closer to the second magnetic surface of the magnet than the first magnetic surface thereof such that the magnetic attraction between the second magnetic surface and the metal ring adapted to move and hold a position of the magnetic member, wherein the second magnetic surface of the magnet is located at the center portion of the metal ring.

Firstly, claim 1 of U.S. Patent No. 10,544,876 does not disclose or suggest wherein the valve piece is a rubber valve piece.
However, the Cheng reference teaches a valve piece (50) being made out of rubber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve piece of Claim 1 of U.S. Patent No. 10,544,876 as being made of a rubber as taught by the Cheng reference in order to provide desired flexible and sealing capabilities to the valve piece and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Secondly, claim 1 of U.S. Patent No. 10,544,876 does not disclose or suggest the valve column has a tapered end faced to the valve piece.
However, the Cheng reference teaches a valve column (90) that has a tapered end (91; see figure 1) wherein the tapered end interacts with the valve piece (at the opening 51) in order to tightly seal the valve (51) of the valve piece (50) (col. 5, lines 10-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve column of Claim 1 of U.S. Patent No. 10,544,876 as having a tapered 
Thirdly, claim 1 of U.S. Patent No. 10,544,876 does not disclose or suggest a connecting annular groove is formed at an edge of the opening of the valve tube and the cover comprises an annular first protruding edge and an annular second protruding edge which respectively protrude from a lower surface of the cover, and the second protruding edge is located farther from the center of the cover than the first protruding edge; the cover is coupled on the valve tube so as to enable the second protruding edge downwardly abut against an outer periphery of the valve piece; the first protruding edge coupled in the connecting annular groove is secured with the connecting annular groove through high-frequency adhesive process to form sealing;
However, the Hielkema reference teaches the attachment of a cover (44) to a housing (42) wherein the cover (44) includes a first protruding edge (considered the projection at the radial outermost portion of the cover 44) and a second protruding edge (considered the projection that interacts with the diaphragm member 49) with the first protruding edge being received within a connecting annular groove (see figure 3) and the second protruding edge downwardly abuts an outer periphery of the valve piece and wherein the cover (44) is secured to the housing (42) by known mechanical or fastening means, such as with screws, bolts, adhesives, and the like (col. 3, lines 36-38).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve tube and the cover of Claim 1 of U.S. Patent No. 10,544,876 with an connecting annular groove and a first protruding edge and a second protruding edge as taught by the 
It is considered that the recitation of high-frequency adhesive process is a recitation of the process by which the adhesive is used to secure two element together (in this case, the valve tube and the cover).  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), see MPEP 2113.
Fourthly, claim 1 of U.S. Patent No. 10,544,876 does not disclose or suggest wherein an end of the valve column, which is faced to the magnetic member, has a slot, and a coiled compression spring is disposed in the slot, and the compression spring is coupled between the valve column and the second connecting tube so as to increase the downward force of the valve column exerted on the valve piece, and wherein the depth of the slot is longer than half length of the compression spring so as to avoid the deformation of the compression spring and improve the performance of the compression spring.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the valve column of the Claim 1 of U.S. Patent No. 10,544,876 with a slot that receives and supports a coiled compression spring wherein the depth of the slot is longer than half [the] length of the compression spring as taught by the Hiraishi et al. reference in order to provide force to the valve column to return the valve column to a closed position when electricity is not conducted in the electromagnetic coil.
Similarly, Application claims 2, 3, 6, 7, 8 and 9 are rejected on grounds of nonstatutory doubly patenting as being unpatentable over Patent claims 1, 5, 8, 9, 10 and 4, respectively, in view of U.S. Patent No. 8,500,087 (Cheng) in view of U.S. Patent No. 10,125,880 (Hielkema) and in view of U.S. Patent No. 6,076,550 (Hiraishi et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herbert et al. (US 6948697), Herbert et al. (US 6932316), Haller (US 9684310), Herbert et al. (US 8505573) and Mortensen et al. (US 20160153576) disclose various valve assemblies having a movable valve column having a slot and a .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J. Rost, whose telephone number 571-272-2711.  The examiner can normally be reached on Monday-Friday (9:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.J.R/Examiner, Art Unit 3753                                                                                                                                                                                                        



/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753